Detailed Action
This is the first office action on the merits for US application number 16/473,428.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Examiner notes that a document has been received has “PCT/CN2017/115303” in the top right of the page; however, such comprises figures that differ from those shown in the provided copy of WO 2018/103742 which is has “PCT/CN2017/115303” in the top right of the page but is not in English. Thus, it is unclear what was disclosed in PCT/CN2017/115303.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/431,540, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/431,540 fails to provide adequate support for at least the a pushing system comprising a pushing pump and a bone cement implantation system of claim 1 lines 9-12, a control system connected to the negative pressure system and the pushing system of claim 1 lines 13-14; and at least one sensing device of claim 1 lines 15-18.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one connecting portion is two or more, these connecting portions are disposed in the same extending direction” of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claim(s) 1 and 11 is/are objected to because of the following informalities:  
Claim 1 line 7 should read “for outputting the negative”.  
Claim 11 line 9 should read “and the .
Appropriate correction is required.
Claims 7 and 8 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 7 and 8 have not been further treated on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim(s) 1, 2, 4, and 9 is/are unclear with regards to the following limitations that invoke interpretation under 37 USC 112f but for which a definition has not been provided in the specification to ascertain the intended structures and equivalents thereof and such have been shown in the drawings as diagram blocks that do not indicate the intended structure: a negative pressure source in claim 1 lines 4-5, a control system in claim 1 line 13, at least one sensing device in claim 1 line 15, a negative pressure supply device in claim 2 line 2, a first adjusting device in claim 2 lines 2-3, a second adjusting device of claim 4 lines 2-3, and a mixing device of claim 9 line 1. Examiner is interpreting these broadly and suggests amending to clarify.
Claim(s) 1 recites/recite the limitation "the opposite side" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]an opposite side”.
Claim(s) 2 is/are unclear with regards to the negative pressure in line 1 and how a particular pressure can be reasonably construed to comprise a supply device and adjusting device. Thus, it appears that such is intended to refer to either the the negative pressure system of claim 1 line 2 or the negative pressure introduction device of claim 1 line 3. Examiner is interpreting this as referring to, and suggests amending as, “wherein the negative pressure system further comprises”.
Claim(s) 2 and 3 is/are unclear with regards to negative pressure supply device in line 2 that is in addition to the negative pressure source of claim 1 lines 4-5. Applicant’s figures appear to indicate that there is a negative pressure pump coupled the negative pressure source for providing [[a]]the negative pressure and a first adjusting device” in claim 2 lines 1-2 as well as “negative pressure source” throughout including claim 2 line 3, claim 2 line 4, claim 2 lines 5-6, claim 3 line 1.
Claim(s) 2 recites/recite the limitation "the strength" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “for adjusting [[the]]a strength of the negative pressure”.
Claim(s) 2 recites/recite the limitation "the control" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “by [[the]] control of the control system”.
Claim(s) 4 is/are unclear with regards to ‘the pushing pump further comprises a second adjusting device electrically connected to the pushing pump’ in lines 1-2, i.e. the adjusting device being part of but connected to the pump; in other words, the adjusting device connected to itself. Claim(s) 4 is/are further unclear with regards to “the control system for being controlled by the control system” in lines 2-3 and what Applicant is intending to claim is capable of being controlled by the control system. Examiner is interpreting this as referring to, and suggests amending as, “the pushing pump further comprises a second adjusting device electrically connected to the , the second adjusting device configured for being controlled by the control system and adjusting the pushing strength of the pushing pump on the bone cement material.”.
Claim(s) 5 is/are unclear with regards to if antecedent basis is provided for the first adjusting device and the second adjusting device due to the alternatives chosen regarding the dependency on claim 2 or claim 4. Examiner is interpreting broadly and suggests amending as to clarify by either having only one claim that claim 5 can depend from or providing antecedent basis for both terms in both of claims 2 and 4.
Claim(s) 9 is/are unclear with regards to ‘and electrically connected to the control system’ in line 3 and the missing noun that would indicate what is being claimed to be electrically connected to the control system. Examiner is interpreting this as referring to, and suggests amending as, “materials, and the mixing device electrically connected to the control system”.
Claim(s) 9 recites/recite the limitation "the fluidity of the bone cement" in line 4.  There is insufficient antecedent basis for these limitations in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a fluidity of the bone cement material”.
Claim(s) 9 recites/recite the limitation "bone cement introduction system" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “bone cement implantation system.”.
Claim(s) 11 is/are unclear with regards to “one side” and “the other side” in line 3 relative to “a side” in claim 1 line 4 and “the opposite side” in claim 1 line 6 as well as 
Claim(s) 11 recites/recite the limitation "the other side" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the ]]another side”.
Claim(s) 11 recites/recite the limitation "the other side" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the ]]another side”.
Claim(s) 12 recites/recite the limitation "and the extending direction of the at least one first connecting portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “and [[the]]an extending direction of the at least one first connecting portion”.
Claim(s) 12 recites/recite the limitation "the opening direction of the first opening” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]an opening direction of the first opening”.
Claim(s) 12 recites/recite the limitation "and the extending direction of the at least one second connecting portion" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “and [[the]]an
Claim(s) 12 recites/recite the limitation "the opening direction of the second opening” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]an opening direction of the second opening”.
Claim(s) 13 recites/recite the limitation "the bottom of a bent needle body" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a bottom of a bent needle body”.
Claim(s) 14 is/are unclear with regards to ‘at least one connecting portion is two or more, these connecting portions are disposed in the same extending direction’ in lines 1-2 and where support can be found for more than one connecting portion and where such is shown, to which connecting portion is ‘these connecting portions’ intended to refer, and antecedent basis for ‘the same extending direction’ as well as support for such. Examiner is interpreting this broadly and suggests amending to clarify in view of what is shown in Applicant’s drawings or cancelling this claim.
Claim(s) 15 is/are unclear with regards to the intended meaning of ‘carded’ in line 2. Examiner suggests removing the ‘carded’ option from the claim.
Claim(s) 3, 6, and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidgren et al. (US 2007/0161943, hereinafter “Lidgren”) in view of Truckai et al. (US 2007/0118144, hereinafter “Truckai”).
As to claims 1-10, Lidgren discloses a negative pressure guided bone cement injection system (Fig. 3) comprising: a negative pressure system (20, 26, 27, 25, 28, 29, 9, 24, 21, 23, 22, i.e. system on the right side of Fig. 3, Fig. 3) comprising: a negative pressure introduction device (20) with a cavity inside (¶23 and 26 disclose that 20 is a cannula for passage of bone cement material, i.e. a cannula that bone cement passes through has a cavity), wherein the negative pressure introduction device has a side (lower-right side as shown in Fig. 3) connected to a negative pressure source (9, 21, 24, 23, 22) capable of use for introducing a negative pressure (¶s 23, 24, and 46) and an opening (¶23 and 26 disclose that 20 is a cannula for passage of bone cement material, i.e. a cannula that bone cement passes through has a cavity that has an opening at either end) located at the opposite side of the side connected to the negative pressure source (Fig. 3) capable of use for outputting the negative pressure introduced from the negative pressure source through the cavity (Fig. 3, ¶s 23, 24, and 46); a pushing system comprising a pushing pump (30, 31, 18, 32) and a bone cement implantation system (6, 7, 19, i.e. system on the left side of Fig. 3 connected to the pushing pump, claim 2, Lidgren discloses the negative pressure system further comprises the negative pressure source capable of use for providing the negative pressure (as defined, ¶s 23, 24, and 46) and a first adjusting device (26, 27, 28, 29) connected to the negative pressure source (Fig. 3) capable of use for adjusting a strength of the negative pressure of the negative pressure source (¶s 29-33). As to claim 3, Lidgren discloses that the negative pressure source is a negative pressure pump or a medical negative pressure socket (Fig. 3). As to claim 4, Lidgren discloses that the pushing pump further comprises a second adjusting device (32). As to claim 5, Lidgren discloses that the first adjusting device and a second adjusting device (32) are a flow regulating valves (Fig. 3, ¶s 29 and 37). As to claim 9, Lidgren discloses that the pumping system comprises a mixing device (18, ¶36) adjusting a ratio of a plurality of the bone cement materials and then mixing the materials (¶36). As to claim 10, Lidgren discloses that the bone cement materials that adjusted by the mixing device are selected from N, N-dimethyl-p-toluidine, hydroquinone, methyl methacrylate, calcium phosphate, calcium sulfate derivative, calcium oxide, calcium carbonate, calcium hydroxide, calcium magnesium phosphate, hydroxyapatite, calcium hydroxyapatite, calcium dihydrogen phosphate, calcium metaphosphate, phosphate derivative, dihydrate Calcium hydrogen phosphate, tricalcium phosphate, lactone polymer, amino acid polymer, anhydride polymer, orthoester polymer, acid anhydride imine copolymer, orthocarbonate polymer, polyhydroxyalkanoate, dioxane Hexone polymer, phosphate polymer, polylactic acid, 
Lidgren is silent to a control system connected to the negative pressure system and the pushing system; and at least one sensing device disposed at any position of the negative pressure system and electrically connected to the control system for sensing at least one environmental parameter and sending the at least one environmental parameter to the control system. As to claim 2, Lidgren is silent to the negative pressure system further comprises the negative pressure source electrically connected to the control system for adjusting the negative pressure source by control of the control system. As to claim 4, Lidgren is silent to the pushing pump further comprises the second adjusting device electrically connected to the control system, the second adjusting device configured for being controlled by the control system and adjusting the pushing strength of the pushing pump on the bone cement material. As to claim 6, Lidgren is silent to the at least one sensing device is further disposed on the negative pressure system and the pushing system for sensing the at least one environmental parameter of the negative pressure system and the pushing system and sending the at claim 9, Lidgren is silent to the mixing device electrically connected to the control system which adjusts the ratio of the bone cement materials to control a fluidity of the bone cement material which is delivered through the bone cement implantation system.
Truckai teaches a similar negative pressure guided bone cement injection system (Figs. 13-16, ¶125) comprising: a negative pressure system (240, 242, Figs. 13 and 14A) comprising: a negative pressure introduction device (242) with a cavity inside (Fig. 13), wherein the negative pressure introduction device has a side connected to a negative pressure source (240) capable of use for introducing a negative pressure (¶114) and an opening (Figs. 13 and 14A) located at the opposite side of the side connected to the negative pressure source capable of use for outputting the negative pressure introduced from the negative pressure source through the cavity (Figs. 13 ad 14A); a pushing system (150, 110A) comprising a bone cement implantation system (110A); a control system (125B, 286, 285) connected to the negative pressure system and the pushing system (Figs. 13 and 16, ¶125); and at least one sensing device (280a, 280b, 280c, 288, light and temperature sensors of ¶127) disposed at any position of the negative pressure system (Fig. 16, ¶128) and electrically connected to the control system (Fig. 16) capable of use for sensing at least one environmental parameter (Fig. 16, ¶s 123 and 127) and sending the at least one environmental parameter to the control system (Figs. 13 and 16, ¶125). As to claim 2, Truckai teaches that the negative pressure system further comprises the negative pressure source capable of use for providing the negative pressure (¶114) and a first adjusting device (125B, ¶119) claim 4, Truckai teaches that the pushing pump further comprises a second adjusting device (150B, ¶81) electrically connected to the control system (Fig. 13, ¶81), the second adjusting device capable of being controlled by the control system and adjusting the pushing strength of the pushing pump on the bone cement material (Fig. 13, ¶81). As to claim 6, Truckai teaches that the at least one sensing device is further disposed on the negative pressure system and the pushing system (Figs. 13 and 16) capable of use for sensing the at least one environmental parameter of the negative pressure system and the pushing system (¶s 123, 125, and 127) and sending the at least one environmental parameter to the control system to adjust and control the negative pressure system and the pushing system (¶s 123, 125, and 127). As to claim 9, Truckai teaches that the pumping system comprises a mixing device (145) capable of adjusting a ratio of a plurality of the bone cement materials and then mixing the materials (¶36), and the mixing device electrically connected to the control system (Fig. 13, ¶81) capable of adjusting the ratio of the bone cement materials to control a fluidity of the bone cement material which is delivered through the bone cement implantation system (¶114).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the negative pressure guided bone cement injection system as disclosed by Lidgren by adding the control system and at least one sensing device as taught by Truckai in order to control the flow of bone . 


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidgren and Truckai in view of Reiley et al. (US 2001/0049531, hereinafter “Reiley”).
As to claim 11, the combination of Lidgren and Truckai discloses the invention of claim 1 as well as the negative pressure introduction devices is a first needle tube (20) comprising a hollow first needle body (20, Fig. 3), wherein the first needle body has one side (upper-left side as shown in Fig. 3) with a first opening (Fig. 3) and another side (lower-right side as shown in Fig. 3), opposite to the first opening (as defined), which is connected to the negative pressure system (Fig. 3); wherein the bone cement implantation system is a second needle tube (19) comprising a hollow second needle body (19, Fig. 3), wherein the second needle body has one side with a second opening (Fig. 3), and the other side, opposite to the second opening (as defined), which is connected to the pushing system (Fig. 3).
The combination of Lidgren and Truckai is silent to the first needle tube comprising a first tube body, wherein the another side is connected to the first tube body, and the second needle tube comprising a second tube body, wherein the another other side is connected to the second tube body.

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system as disclosed by the combination of Lidgren and Truckai by adding a first tube body and a second tube body as taught by Reiley in order to provide a protective sheath (Reiley ¶99) and define a passage for instrument insertion (Reiley ¶s 95, 97, 103, 105, and 106), i.e. to permit instrument passage while protecting surrounding tissue from damage. 


Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidgren, Truckai, and Reiley in view of Siegal (US 2006/0036241).
claims 12-15, the combination of Lidgren, Truckai, and Reiley discloses the invention of claim 11.
The combination of Lidgren, Truckai, and Reiley is silent to at least one set of trocars comprising: a first trocar comprises at least one first connecting portion, wherein the first trocar is sleeved on the first needle tube and an extending direction of the at least one first connecting portion forms a first indication angle with an opening direction of the first opening; a second trocar comprises at least one second connecting portion, wherein the second trocar is sleeved on the second needle tube and an extending direction of the at least one second connecting portion forms a second indication angle with an opening direction of the second opening; and at least one connector connected to the at least one first connecting portion and the at least one second connecting portion to restrict and fix the positions of the first needle tube and the second needle tube, and the first opening is adjusted to be disposed face to face with the second opening based on the first indication angle and the second indication angle. As to claim 13, the combination of Lidgren, Truckai, and Reiley is silent to the first opening and the second opening are an opening on one side or an opening on a bottom of a bent needle body. As to claim 14, the combination of Lidgren, Truckai, and Reiley is silent to when the at least one connecting portion is two or more, these connecting portions are disposed in the same extending direction. As to claim 15, the combination of Lidgren, Truckai, and Reiley is silent to the connector is integrally formed, sleeved on, screwed or carded with the at least one first connecting portion and the at least one second connecting portion.
claim 13, Siegal teaches that the first opening and the second opening are an opening on one side (Fig. 1) or an opening on a bottom of a bent needle body (Fig. 3C, ¶72). As to claim 14, Siegal teaches that when the at least one connecting portion is two or more (as defined), these connecting portions are disposed in the same extending direction (Fig. 2). As to claim 15, Siegal teaches that the connector is integrally formed, sleeved on, screwed or carded with the at least one 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system as disclosed by the combination of Lidgren, Truckai, and Reiley by adding the trocar insertion system and angling the first and second openings as taught by Siegal in order to define a precise path along which other elements or devices can be advanced in a precise and repeatable manner for minimally invasive spinal surgery (Siegal ¶s 69, 70, and 78) to ensure that the beveled or curved distal ends are correctly oriented (Siegal ¶73). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/AMY R SIPP/Primary Examiner, Art Unit 3775